IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00155-CR
 
Howard E. Kim,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 228th District Court
Harris County, Texas
Trial Court # 836,119
 

MEMORANDUM 
Opinion

 
        Appellant appeals his sentence, and attempts to
appeal the adjudication of his guilt and revocation of his deferred
adjudication community supervision, for indecency with a child by sexual
contact.  See Tex. Penal Code Ann.
§ 21.11(a)(1), (d) (Vernon 2003).  We will affirm.
      Appellant’s
first, second, and third issues concern the proceedings at the time of his plea
of guilty.  We may not address these
issues, and we dismiss them.  See Tex.
Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2004); Nix v. State, 65 S.W.3d 664, 667, 672 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).
      Appellant’s
fourth and fifth issues, likewise, concern the proceedings at the time of
Appellant’s guilty plea; but Appellant frames them as voidness challenges.  See
Nix, 65 S.W.3d at 667-68.  Appellant
argues that the trial court’s review of presentence investigation reports,
after deferring adjudication of Appellant’s guilt but before finally
adjudicating his guilt and revoking his community supervision, renders his
conviction void (citing State ex rel.
Bryan v. McDonald, 662 S.W.2d 5 (Tex. Crim. App. 1983) (orig. proceeding); State ex rel. Turner v. McDonald, 676
S.W.2d 375 (Tex. Crim. App. 1984) (orig. proceeding)).  The cases that Appellant cites do not stand
for the proposition that the conviction is void.  See
Vela v. State, 915 S.W.2d 73, 75 (Tex. App.—Corpus Christi 1996, no pet.); Wissinger v. State, 702 S.W.2d 261, 263
(Tex. App.—Houston [1st Dist.] 1985, pet. ref’d).  We dismiss Appellant’s fourth and fifth
issues.  See Tex. Code Crim. Proc.
Ann. art. 42.12, § 5(b); Nix at 667-68; Manuel, 994 S.W.2d at 661-62.
      In
Appellant’s sixth and seventh issues, he contends that his sentence constituted
cruel and unusual punishment.  By failing
to present his complaint in the trial court, Appellant forfeited it.  See
Tex. R. App. P. 33.1(a); Idowu v. State, 73 S.W.3d 918, 921 n.9
(Tex. Crim. App. 2002) (citing Smith v.
State, 10 S.W.3d 48, 49 (Tex. App.—Texarkana 1999, no pet.)).  We overrule Appellant’s sixth and seventh
issues.


      Having
dismissed or overruled Appellant’s issues, we affirm the judgment.  
TOM
GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice Reyna
Opinion
delivered and filed October 6, 2004
Affirmed
Do
not publish
[CR25]